Per Curiam,
The record shows a petition in the form prescribed by the statute, and an order granting the license after due hearing. As the evidence given on the hearing is not before us, the decision of the court upon the questions of fact raised by the remonstrance is not reviewable. And notwithstanding the very earnest argument of the appellant, who appeared in person, we see no reason to doubt the constitutionality of the law under which the license was granted. The power of the state to regulate the sale of intoxicating liquors, and, in the exercise of that power, to authorize the granting of licenses to fit persons under such conditions as the legistature may impose is too well settled to be open to discussion.
Finding no error in the record the order is affirmed.